                  Case 3:20-cv-06731-VC Document 13 Filed 03/05/21 Page 1 of 2



1    STEPHANIE HINDS
     Acting United States Attorney
2    DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
3    Social Security Administration
     ANNABELLE J. YANG
4    Special Assistant United States Attorney
            160 Spear Street, Suite 800
5           San Francisco, California 94105
            Telephone: (415) 977-8946
6           Facsimile: (415) 744-0134
            E-Mail: annabelle.yang@ssa.gov
7
     Attorneys for Defendant
8
9
                                    UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
12                                      SAN FRANCISCO DIVISION

13   GEORGE ROBINSON,                                  ) CIVIL NO 3:20-cv-06731-VC
         Plaintiff,                                    )
14                                                     ) [PROPOSED] JUDGMENT OF
15          vs.                                        ) REMAND
                                                       )
16   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
17        Defendant.                                   )
                                                       )
18
                                                       )
19
20
            The Court having approved the parties’ Stipulation to Voluntary Remand Pursuant to Sentence
21
22   Four of 42 U.S.C. § 405(g) and to Entry of Judgment for Plaintiff (“Stipulation to Remand”), IT IS

23   HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned action is remanded to
24   the Commissioner of Social Security for further proceedings consistent with the Stipulation to Remand.
25
26
27
28
                                                        1
Case 3:20-cv-06731-VC Document 13 Filed 03/05/21 Page 2 of 2
